Pleasants, P. J. On complaint before a justice of the peace that “ A. R. Richardson and Fannie Richardson did violate Sec. 1, Art. 3, Chap. 11, of the revised ordinances of said city as amended by ordinance approved August 17,1888, also Sec-10, Art. 2, Chap. 13, of the revised ordinances of said city,” appellee was fined $5; but upon a trial by jury, on appeal, was acquitted. The provisions of the ordinances referred to are as follows: “ Sec. 1. The streets and alleys of the city of Bloomington shall be kept free and clear of all obstructions, encumbrances and encroachments, for the use of the public, and no traction engine or other machine of like character shall be run by steam, or except by horse or mule power, upon the streets of said city, and no parade, civic or military, with or without band or other music, and no public gathering or meeting of any kind for any purpose, and no beating of drum or drums, or playing of any instrument or instruments, of any kind, tending to the obstruction thereof or the gathering of a crowd of people thereon, shall be permitted upon the public streets or public grounds of said city, except a written permit therefor be first obtained from the mayor.” “ Sec. 10. The congregating of persons on the sidewalks of the city so as to obstruct free passage is hereby expressly forbidden.” And Sec. 13 provides that “ whoever violates, disobeys, omits, neglects or refuses to comply with any of the provisions of this chapter shall, upon conviction, be subject to a fine of not less than $5, nor more than $100 for each and every offense.” It was shown that while others of the Salvation Army were holding a meeting at a place designated for it by the mayor, appellee and his wife left them and went out without knowing whither they were going, to labor elsewhere, and that on reaching Main street on the side of the public square, they proceeded without notice to pray and sing and testify. During these exercises a considerable number of persons, most of whom had stopped in passing apparently to observe them, stood upon the adjacent sidewalks, creating more or less of an obstruction to them. Appellee was kindly told by the captain of police that he was violating the ordinance and advised to go away, but refused, and a few minutes thereafter was arrested. The point mainly relied on for a reversal of the judgment is that the Circuit Court held so much of said Sec. 1 as relates to parades and public gatherings or meetings to be void, and refused to admit it in evidence. It is manifest that the prosecution under that section was based on the clause relating to such meetings, and the question argued is upon the propriety of the ruling mentioned. The meaning of the city council, whatever it was in respect to these meetings, is not entirely clear, but we are inclined to take a view of the provision not suggested in the opinion of the court—which appears in full in the record—or in the argument here. The gatherings or meetings against which the prohibition runs are limited to those of a certain kind or class, on places also of a certain kind or class. They are described as “ public,” without further qualification, and the places as the “ public streets or public grounds of said city.” This implies, and truly enough, that a private meeting may be held on a public place and a public meeting1 on a private place. If, in the sense of the ordinance, a meeting is necessarily public when held on a street, the term “public,” also used to describe the meeting intended, would be without effect. But the settled rule of construction requires that effect be given to every word—and especially to every word in a penal statute —which is used to describe the offense, if any can be given reasonably and consistently with the other language employed. Moreover this ordinance, by a different clause, provided against the gathering of crowds on these places, seeming thereby to distinguish between crowds in general and the particular kinds referred to in the one here under consideration. The latter, then, would embrace onl3r -what are “public meetings,” according to the common understanding. Whether a meeting is such according to that understanding, we apprehend will depend primarily and essentially upon its intended composition, and generally, also, if not essentially, upon its object. It must be open to the general public, that is, to all who may have the opportunity and desire to attend it. To make the opportunity general, some notice of the time and place, intended and adapted to reach the public generally, must be given. We apprehend also that it should have for its object the consideration or accomplishment of some subject or object which is of interest to the public as such. In short, a public meeting is a meeting of the public, actual or potential, which implies both the interest and the notice mentioned. Hence, where the occasion suddenly arises, as a fire or street accident, and people gather from individual curiosity or a disposition to serve as circumstances may require; or where the occasion is anticipated and publicly advertised, as a baloon ascension or exhibition of fire works from a proper place, and people gather at other places, though on the streets, for individual convenience, to see it; or where a mountebank, hawker or religious exhorter, by his performances on the street, attracts a ring of persons for his own purpose, whether selfish or benevolent, to induce individual action on the part of those present, without reference to any object of interest to the public as such—these are not public meetings or gatherings, in any proper sense. The question is not whether they would or would not be as great nuisances in fact as public meetings of the same size and duration, but whether they would be public meetings in the sense of the ordinance. Certainly they interfere in the same way, to the same extent and quite as needlessly, with the right of the public to the legitimate use of the street; but do they come within the letter of this particular provision ? If appellee had beaten a drum or played any instrument as a means of causing the gathering that actually occurred, he would clearly have been within the clause relating to crowds,” but it would not have changed the character of the gathering. That would have been no less a “ crowd ” and no more a “ public ” meeting or gathering. We ai’e of opinion that it was competent for the city in the exercise of its police power to prohibit public meetings or gatherings on its streets without a permit from the mayor, and therefore that the ruling of the court in excluding this provision of the ordinance was an error. But it did no harm, because there was no evidence tending to prove an offense within the meaning of that provision, as we understand it. If, however, the true construction would apply it to all “ meetings or gatherings of any kind or for any purpose upon the public streets or public grounds of said city,” then because it makes no distinction, nor enables the court to make any between such meetings, on any ground, we think it not a rightful exercise of the police power, but unauthorized, unreasonable and void. Nor was there any evidence tending to prove a case under Sec. 10, which forbids, not the causing or procuring of a congregation, but a “ congregating of persons on the sidewalks of the city.” Appellee did not congregate on the sidewalk. It does not appear that he was on the sidewalk at any time after the gathering commenced until he was arrested. Judgment affirmed.